 KIMBALL'S MOTOR DISPATCHKimball'sMotor Dispatch,Inc. and Henry A. Kim-ballandLocal Union No. 707, a/w The EasternConferenceofTeamstersand InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.Case 2-CA-1901619 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 3 October 1984 Administrative Law JudgeSteven B. Fish issued the attached decision. TheRespondents filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents, Kimball'sMotor Dispatch, Inc., and Henry A. Kimball Jr.,an Individual,Great Barrington,Massachusetts,their officers, agents, successors, and assigns, shalltake the action set forth in the Order.INo party filed exceptions to the remedy recommended by the judgeWe agree with the judge's finding that the court-enforced arbitrationaward regarding Edward Dixey's discharge is valid and binding on theRespondents and the Board and therefore that Dixey was an employeeentitled to backpay at the time the Respondents committedthe unfairlabor practices involved in this caseWe do not rely, however, on thejudge's discussion or application ofOlinCorp,268 NLRB 573 (1984),United Technologies Corp,268 NLRB 557 (1984), orSpielbergMfg Co,112 NLRB 1080 (1955)SUPPLEMENTALDECISIONSTEVEN B. FISH,Administrative Law Judge. The sup-plemental proceeding herein was initiated by the Region-alDirector for Region 2 of the National Labor RelationsBoard by issuance of a backpay specification and noticeof hearing on November 30, 1983. The backpay specifi-cationwas amended at the hearing held before me onFebruary 16, 1984, in New York, New YorkRespondents filed an answer to the backpay specifica-tion as well as an amended answer,filed subsequent andin response to counsel for the General Counsel's amend-ment to the specification.'iRespondentswere not presentat the hearingbefore me However,Lawrence Ehrhard, their attorney,sent a telegramto the Regional officedated February 15, 1984,stating thathe had discussedthe instant casewith counselfor the General Counsel, and that he would not bepresentat the hearingsince he perceivedlegal issuesonly The telegramalso re-quested leaveto file a brief133On April 8, 1983, Administrative Law Judge JamesMorton issued a decision and recommended order in theunderlying case.2 No exceptions having been filed to thisdecision, the Board on May 12, 1983, issued an Orderadopting the recommended Order of the administrativelaw judge On June 21, 1983, the Board issued an Ordercorrecting its previous orderSubsequently on January 12, 1984, the Board's Orderwas enforced by the Second Circuit Court of Appealsbased on the Board's Motion for Summary Judgment,filed on December 1, 1983As pertinent herein, the Board's order, enforced by thecourt,orderedRespondent Dispatch and RespondentKimball jointly and severally to make whole their em-ployees in the bargaining unit,3 as follows.It is appropriate to require Respondent Dispatchto bargain collectively with the Union and to re-quire it to pay the employees in the unit describedabove backpay at the rate of their normal wageswhen last in Respondent Dispatch's employ for 5days after the date of this decision until the occur-rence of the earliest of the following conditions. (1)the date Respondent Dispatch bargains to agree-ment with the Union on those subjects pertaining tothe effects of the closing of its operations on its em-ployees;(2) a bona fideimpasse in bargaining; (3)the failure of the Union to request bargaining within5 days of Respondent Dispatch's notice of its desireto bargain with the Union, or (4) the subsequentfailure of the Union to bargain in good faith; but inno event shall the sum to any of these employeesexceed the amount he or she would have earned aswages from May 28, 1982, the date on which Re-spondent Dispatch terminated its operations, to thetime he or she secured equivalent employment else-where, or the date on which Respondent Dispatchshallhave offered to bargain, whichever occurssooner; provided, however, that in no event shallthis sum be less than these employees would haveearned for a 2-week period at the rate of theirnormal wages when last in Respondent Dispatch'semploy. Interest on all backpay awarded hereinshall be paid in the manner prescribed inFloridaSteel Corporation,231 NLRB 651 (1977).The specification, as amended, provides for backpayfor five unit emplo,. es of Respondent Dispatch: JohnArias, Joseph Fleri, Louis Melendez, Edward Dixey, andVincent Calabrese.43Inote that the record reveals that neither Respondent Kimball'sMotor Dispatch Inc (Respondent Dispatch),nor Henry Kimball Jr (Re-spondent Kimball or Kimball)appeared at the hearing before the judge3The bargaining unit consists of all full-time and part-time drivers,warehousemen,and helpers employed by Respondent Dispatch at itsNew York CityterminalThe Union representing these employees isLocal 707 a/w the Teamsters Conference of Teamsters,Chauffeurs,Warehousemen and Helpers of America(the Union orLocal 707)*While the administrative law judge's decision had indicated thatthere were seven employees in the unit,the backpay specification seeksbackpay for only these five employees274 NLRB No. 27 134DECISIONSOF NATIONALLABOR RELATIONS BOARDThe specification requests the minimum 2 weeks ofbackpay for employees Arias, Fleri, and Melendez, andthese sums are not contested by Respondent.At issue are the amounts claimed by the GeneralCounsel for employees Dixey and Calabrese. Respondentclaims initially that Dixey was terminated by Respondentprior to the date of the closing, and the commission ofunfair labor practices, and is therefore ineligible for anybackpayThe General Counsel concedes the fact of Dixey's pre-vious termination, but argues that a subsequent arbitra-tion award finding his discharge to have been improper,and ordering his reinstatement with backpay, retroactive-ly accords him employee status insofar as this proceedingis concerned.The parties are also in dispute as to the commence-ment of the backpay period.Briefs have been received from the General Counseland Respondent and have been carefully considered.On the entire record herein, including my observationof the deamnor of the witness, I make the followingAt the close of the hearing, the committee representa-tives stated that they would not issue a decision at thattime, but would notify Respondents and give them 14days to respond to the minutes of the hearing.On July 14, 1982, an arbitration award was issued bythe New York Joint Local Committee. The award in theform of a letter to Kimball, reads as follows:Re: Case No. 2041Local 707 vs Kimball's Motor DispatchViolation Art. 47, Sec. 1Voluntary quit-Edward DixeyDear Mr. Kimball:Pursuant to our letter of June 1, 1982-re: theabove dispute please be advised that due to yourfailure to appear on June 24, 1982 the Committeehas no alternative other than to rule that1.The Union's position and claim is upheld.2.The grievant Edward Dixey is to be immedi-ately restored to his rightful seniority position andwith full back pay plus related Welfare and Pensioncontributions.FINDINGS OF FACTA. Edward DixeyDixey was employed as a driver by Respondent Dis-patch at its New York terminal for 15 years. On March29, 1982, he received a telegram from Respondent Dis-patch notifying him that he was fired for "involuntarily"walking off the job.Dixey immediately notified the Union and spoke toUnion Vice President Mickey Morris. A grievance wassubsequently filed over Dixey's termination. Pursuantthereto an arbitration hearing was scheduled for lateApril 1982, before the New York City Joint Local Com-mitteeThis committee is a joint management and laborcommittee set up pursuant to the contract to dispose ofarbitration cases.At the initial date scheduled for thehearing, no representative from Respondent Dispatch ap-peared.As a result of this fact, the hearing was post-poned to a second date, when again Respondent Dis-patch failed to appear Once again for this reason, thehearing was postponed.Finally, the third hearing was scheduled for June 24,1982, at a hotel in Long Island City. Again no one fromRespondent Dispatch nor Respondent Kimball made anappearance, and the committee decided to proceed none-theless.Vice President Morris asked Dixey to give his versionof the events precipitating his termination. Dixey testifiedthat there was an informal agreement on the job torotate the work to prevent layoffs. Thus, Dixey contend-ed that the reason that he did not work on the day inquestion was pursuant to this informal agreement, and inorder to allow less senior men to work. In fact he testi-fied that another seniorman, inaddition to himself, alsodid not work on that day, in accordance with that agree-mentRespresentatives of the trucking association on thepanel then cross-examinedDixey and, according toDixey, "took up his part of the argument."SincerelyFrank ScottoEmployer Co-ChairmanOn January 1, 1983, Dixey obtained substantiallyequivalent employment by becoming self-employed 5Pursuant to an action commenced by the Union onDecember 6, 1982, a default judgment was issued by theU.S. District Court, Southern District of New York, onFebruary 25, 1983, confirming the above-cited award,and ordering a judgment against Respondents Dispatchand Kimball personally for $28,985.40 plus costs and dis-bursements 6It appears however from the record that, since Kim-ball is a Massachusetts resident, the Union has thus farbeen unsuccessful in enforcing the judgment of the dis-trict court.On September 30, 1983, Respondent Dispatch, by itsattorney, sent a letter to the Union, requesting a meetingto bargain concerning the effects on its employees of thedecision of Respondent Dispatch to close its New YorkCity terminal.7B. Vincent CalabreseCalabrese was employed by Respondent Dispatch for7 years as a driver. His salary was $510 per week. Hewas employed when Dispatch closed its facility on May5The General Counsel does not seek backpay for Dixey subsequent toJanuary 1, 1983BThis judgment included $11,197 39 in backpay for Dixey, as well asmoneys allegedly owed him for vacation pay, sick pay, and personalleaveAdditionally, the judgment included vacation pay, wage supple-ments,and dues owed to and on behalf of other employees of Respond-entsThe record includes proof of personal service upon Kimball of thesummons and complaint in the Union's action in the U S district courtNeither Respondents nor their attorney filed an answer to this complaintThus as noted, a default judgment was entered against both Dispatch andKimball for the amounts specifiedvThe General Counsel concedes that this letter cuts off Respondents'backpay obligations as of that date KIMBALL'S MOTOR DISPATCH28. In April 1983, after not finding employment, Cala-brese returned and began to collect a pension from theUnion of $650 per month Calabrese has continued tolook for employment however, but only at non-Team-sters employers.8AnalysisA John Arias, Joseph Flert,and Louis MelendezThe specification alleges the minimum amount of back-pay due to these three employees,since they each se-cured equivalent employment within 2 weeks of theirterminationsRespondents in its answer admits the com-putations with respect to these three individuals.Thus, Ishall recommend in accordance with the specificationthatRespondent be ordered to pay them the sum of$1,020.80 each plus interest.B Vincent CalabreseWhile Respondents in their answers contend that Cala-brese secured equivalent employment as of May 28, 1982,no evidence was adduced by them to sustantiate this as-sertion.Thus, Calabrese's testimony stands unrebuttedand is therefore credited that he did not do so.An issue does arise however concerning the method ofcomputing the backpay period for Calabrese.9The specification alleges that backpay begins to runfor Calabrese on May 28, 1982, the date Respondent ter-minated its employees.Respondents contend that the backpay period as speci-fied by the decision of the administrative law judge andadopted unchanged by the Board, provides that backpayliability commences 5 days after the date of the decision,and that the proper period for starting backpay computa-tions is therefore April 13, 1983,10 5 days after the ad-ministrative law judge's decisionThe General Counsel responds that the order in effectprovides for two separate backpay periods, one measuredfrom 5 days after the decision to the earliest of the fourspecified conditions, and the other from the date of ter-mination until either the obtaining of equivalent employ-ment or the Respondents' offer to bargain, whicheveroccurs sooner, with the employee to receive the smalleramount of the computations for these two periods.While it is true that theTransmarineremedy, whichwas followed in the instant case, is not by its terms themodel of clarity with respect to this issue, the Board hashad occasion to interpret the language in dispute, andhas supported the General Counsel's position herein.8The specification has included the $650 pension payments to Cala-brese as interim earnings, and deducted same from the amounts due him9This issue applies to the computation of backpayin generalherein,but has no significance with respect to Arias, Fleri, and Melendez, sincethey concededly are entitled to the minimum award of 2 weeks' pay Theissue does have relevance to Dixey's claim, which as noted below alsorequires a determination of whether Dixey is eligible for any backpay dueto his discharge by Respondent prior to the shutdown10 Respondents argue the reason for the remedy being drafted as it wasmust have been because of the "extraordinary remedy of the personal li-ability for a corporate officer which it imposed " This contention is with-out merit The remedy ordered is the standard and well-settled remedyfor the violations alleged hereinTransmanneNavigationCorp,170NLRB 389 (1968),Ohio Brake & Clutch Corp,244 NLRB 35 (1979)135Thus inW.R.Grace& Co.,247NLRB698, 699(1980), the Board concluded that-A Transmarineremedy establishes a set numberof weeks of backpay liabilty based on the periodfrom 5 days after the Board's decision until the oc-currence of one of the four specified events, notedpreviously. These weeks are then applied in full tothe time period following termination of employ-ment, unless substantially equivalent employmentwas found during that period.On applying this interpretation ofTransmarineto thefacts inW. R. Grace,supra, the Board reversed an ad-ministrative law judge who had calculated the obtainingof sustantially equivalent employment from 5 days afterthe decision, and concluded that the relevant questionwhether the employee obtained equivalent employmentafter the layoff, rather than the period utilized by thejudge.In applying this criteria to the instant case, the back-pay period from 5 days after the decision to the occur-rence of the four specified conditions is still running,since none of the four conditions has been satisfied inso-far as this record is concernedAlthough Respondents had offered to bargain with theUnion on September 3, 1983, this does not satisfy any ofthe four conditions set forth above which are sufficientto termmiate backpay liability measured from 5 daysafter the decision. i iIt is then appropriate, as inW. R. Grace,supra, to de-termine whether from the date of the terminination, i.e,May 28, 1982, the employees either obtained substantiallyequivalent employment or Respondents offered to bar-gain, whichever occurs soonerIn the case of Calabrese, the General Counsel con-cedes consistent with the specification, as amended, thatRespondents' offer to bargain with the Union on Septem-ber 3, 1983, terminates the liability period for Calabresewhich began on May 28, 1982.Therefore, I find based on the above analysis that theGeneral Counsel is correct with respect to this issue, andthatCalabrese is entitled to the backpay in accordancewith the specification of $28,844.72, plus interest.C. Edward DixeyRespondent, as noted, contends that Dixey is not eligi-ble for the award of any backpay, since he was not em-ployed by Respondent on May 28, 1982, the date of theunfair labor practice.The General Counsel argues however that the arbitra-tion award issued in July 1982, awarding Dixey retroac-tive backpay and reinstatement, transforms Dixey into anemployee in the unit as of May 28, and therefore eligiblefor backpay.The Board has, in the case of employees terminated inviolation of Section 8(a)(3) of the Act, retroactively de-termined that they were eligible to vote in an election.Bonanno Family Foods,230 NLRB 555 (1977). The Gen-' iCfOhio Brake,supra 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDera] Counsel argues that similar effect should be given tothe arbitration award in the circumstances herein Iagree.The Board has in its recent decisions inOlin Corp.12andUnited Technologies Corp. 13modified then currentlaw in extending the Board's policies of the deferring toarbitration proceedingsWhile the issue here is not pre-cisely the same, i e , the Board is not being asked todefer jurisdiction or dismiss a complaint based on anaward, the concepts and theories are analogous, and theBoard's language therein is most instructive and pertinentto a resolution of this rather novel issue.Thus the Board inOlin,supra observed "[i]t hardlyneeds repeating that national policy strongly favors thevoluntary arbitration of disputes. The importance of arbi-tration in the overall scheme of Federal labor law hasbeen stressed in innumerable contexts and forums." 14InUnited Technologies,supra, 268 NLRB at 558, theBoard commented in more detail and with more empha-sis onthe subject-Arbitrationas a meansof resolving labor disputeshas gained widespread acceptance over the yearsand now occupies a respected and firmly establishedplace in Federal labor policy. The reason for itssuccess is the underlying conviction that the partiesto a collective-bargaining agreement are in the bestposition to resolve, with the help of a neutral thirdparty if necessary, disputes concerning the correctinterpretation of their contract. Congressional intentregarding the use of arbitration is abundantly clear:Final adjustment by a method agreed upon bythe parties is hereby declared to be the desirablemethod for settlement of grievance disputes aris-ing over the application or interpretation of anexisting collective-bargaining agreementIt isthis congressional mandate on which the Su-preme Court has consistently relied in sanctioningarbitration as a preferred instrument for preservingindustrial peace.Similarly, the concept ofjudicial and administra-tivedeference to thearbitral process and the notionthat courts should support, rather than interferewith, this method of dispute resolution have becomeentrenched in American jurisprudence. Over theyears, the Board has played a key role in fostering aclimate in which arbitration could flourish.Finally, and even more pertinent to the issue at hand,the Board commented (id. at 559):It is fundamental to the concept of collective bar-gaining that the parties to a collective-bargainingagreement are bound by the terms of their contract.When a employer and a union have voluntarilyelected to create dispute resolution machinery cul-minating in final and binding arbitration, it is con-12 268 NLRB 573 (1984)13 268 NLRB 557 (1984)14 268 NLRB 574trary to the basic principles of the Act for theBoard to jump into the fray prior to an honest at-tempt by the parties to resolve their disputesthrough thatmachineryFor dispute resolutionunder the grievance-arbitration process is as much apart of collective bargaining as the act of negotiat-ing the contract 15Itwould seem that the Board's emphasis on bindingthe parties to the terms of their collective-bargainingagreement, including the arbitration clause, as expressedin these cases, would also extend to binding the employ-er to the results of the arbitration award, which aroseout of the contract to which it voluntarily agreedI therefore conclude that it is proper and appropriateto rely on the arbitration award in determining the ques-tionof Dixey's employee status on the date of the unfairlabor practice.Respondents argue that any question of deferral to anarbitration awardmust be evaluated under theSpeil-berg16standards, as modified byOlin,supra.While I am not persuaded that this is preciselya Sped-bergcase since, as noted, this is not a case of the Boarddismissinga complaint because of an arbitration award, itis arguable that the standards therein are revelant to thedisposition of theinstantcaseAlthough I believe thatthe utilizing of the arbitrator's decision in determing em-ployee status is not technicallya Speilbergissue, and itmay not be necessary to meet all the criteria therein inorder to rely upon the arbitrator's award in this case, Ishall consider and resolve the issueRespondents contest the utilization of the award solelyon the grounds that the proceeding allegedly was notfair and regular. They do not contest the fact that theparties agreed to be bound by virtue of the collective-bargaining agreement,nor do they contend that theaward is repugnant to the ActAs to the criteria of consideration and presentation ofthe unfair labor practiceissuewhich has also not beenraised by Respondents, the Board has held inOlin,supra,that it will presume the arbitrator has adequately consid-ered the unfair labor practice if the contractualissue isfactually parallel to the unfair labor practice issue and ifthe arbitrator was presented with the facts relevant to re-solving the unfair labor practice.While we are not dealing with the issue of deferring toa finding concerning an unfair labor practice, we areconcerned with the issue of Dixey's status as of the dateof the unfair labor practice. Thus, the issues are paralleland the facts relevant to resolving the issue herein-Whether Dixey was discharged with just cause, whichwould retroactively grant him employee status as of May28, 1982-were presented at the arbitration. Thus, I con-clude that this criteria has been met 171 s The Supreme court stated inSteelworkersvWarrior & Gulf Co,363U S 574 578 (1960), that "arbitration of labor disputes under collectivebargaining agreements is part and parcel of the collective bargainingprocess itself" Id at 559 fn 1616SpielbergMfg Co.,112 NLRB 1080 (1955)17 1 note again that Respondents have not argued to the contrary KIMBALL'S MOTOR DISPATCHRespondents do contend, however, that the arbitrationwas not fair and regular because Respondents were notgiven any notice of the arbitration proceeding: Theyargue that the General Counsel has presented no factsshowing fairness,since the basis for fairness in an adver-sary proceeding is notice.They further contend that,since the General Counsel has the burden of proof in thisproceeding and was put on notice by Respondents'answer that they claimed not to have received suchnotice, itwas incumbent on the General Counsel toprove theexistenceof such notice, which it did not do.Thus,Respondents conclude that no reliance can beplaced on the arbitration award. I do not agree.Firstand foremost,Respondentsmisperceive theburden in aSpielbergandOlinsituationThe Boardplaces the burden on the party seeking to have the Boardignore the determination of the arbitrator to affirmativelydemonstrate the defects in the arbitral process or theawardOlin,supra.Thus, the burden is on Respondents,the parties attack-ing the award,to prove that the proceeding was not fairand regular.Theyhave adduced absolutely no evidencein support of this contention As noted, they made no ap-pearance at the trial herein,called no witnesses,and in-troduced no evidence whatsoever An unsupported con-tention in their answer,that no notice was received, is ofno evidentiary value, and cannot be relied on to meetsuch a burden.Moreover, the evidence of record supports the infer-ence that Respondents were notified of the arbitration,and the affirmative finding which I make that the pro-ceedings were fair and regular.Thus, Dixey's unrebutted testimony establishes that thehearing was postponed twice because of the failure ofRespondents to appear,and that Respondents were given14 days to review the minutes of the arbitration beforean award was issued. i 8The award itself is corroborative of the facts, since itspecifically refers to "our letter of June 1, 1982 re: theabove dispute," which tends to support the logical infer-ence that Respondents were notified of the hearings Ad-ditionally, the record contains the summons and com-plaint of the Union's action to enforce the award, whichestablishes proof of personal service therein of Respond-ents.Itwould seem logical that if, as contended by Re-spondents, they did not receive notice of the arbitrationhearings,when they received the summons and com-plaint they would have contested the action on thatbasis.Yet theydid not do so, and a default judgment wasentered. Based on all the above facts, I am of the opinionthat the criteria of the arbitration, being fair and regular,have clearly been met, and that Respondents have shownno basis for not deferring to the award on the issue ofDixey's status.I therefore conclude that for purposes of this proceed-ing and for the computation of backpay, Dixey should be18While the findings are based on Dixey's hearsay testimony,such tes-timony was admitted without objection,and constitues probative evi-denceAvonMirror & Distributing Co,247NLRB 225, 228 (1980),Today's Man,263 NLRB 332 (1982)137considered an employee as of May 28, 1982, and eligiblefor the award of backpay from the date forward.The General Counsel goes further, however, andargues that Dixey should be awarded backpay startingon April 1, 1982, the date of his original discharge.The General Counsel, while conceding that April 1 isprior to the commission of the unfair labor practices atissue herein,still insists that it is appropriate to awardhim backpay as of that date.No authority was cited for this rather unprecedentedextensionof current Board law The General Counselreasons as follows in her briefThe Backpay Specification, as amended, includeswages for Dixey for the period April 1, 1982,through January 1, 1983. Thisinclusionof the pre-unfair labor practicewages is based upon thepremise that Dixey did not become entitled to, andtherefore did not earn money until the issuance ofthe arbitrator's award in July 1982, after unfairlabor practice and within the backpay period. Ac-cordingly, since these April and May wages aremonieswhich Dixey would have received absentthe unfair labor practice, they are properly reflectedin the Specification and should be included inDixey's awardI find this contention unsupportable and the reasoningseriously flawed. Dixey's entitlement to the April andMay wages flowed not from any unfair labor practicescommitted herein, but solely from the arbitration award.The fact that the award issued within the backpay periodis irrelevant.These wages have no relation to Respond-ents' refusal to bargain about the effects of the shutdown,which occurred on May 28, 1982. While I am persuadedthat it is appropriate to rely on the arbitration award indeterminingthatDixey should be considered an employ-ee on May 28, I find it inappropriate and improper to gobeyond that, and in effect to enforce the entire arbitra-tion award as to Dixey by extending the backpay periodfor himto April 1, 1982.The amounts due between April 1, and May 28, 1982,are not properly before me, and must be obtained by theUnion in their attempts to enforce the arbitration award.Itherefore shall commence the backpay period forDixey on May 28, 1982, and end it on December 31,1983, as alleged in the specification. 19Curiously, although the General Counsel argues thatbackpay for Dixey should commence on April 1, 1982,and the specification, as amended, reflects those dates,the calculations set forth therein do not. Thus, the calcu-lations setforthin the amendment and the original speci-fication for Dixey are identical for the second quarter of1982, i.e.,4.6weeks at $51040 per week, totaling$2347 84. This appears to coincide with calculating back-19The issue of whether the backpay period begins 5 days after thejudge's decision as contended by Respondents,and discussed infra withrespect to Calabrese, is equally applicable to Dixey Thus Respondentscontend that if Dixey is entitled to any backpay,itshould have began torun on April 13, 1983 For the same reasons set forth above, I reject thiscontention,I find that Dixey's period commences May 28,1982, and endswhen he obtained substantially equivalent employment 138DECISIONSOF NATIONALLABOR RELATIONS BOARDpay from what I have found to be the proper startingpoint for Dixey's award, that of May 28, 1982 20Accordingly, I shall award Dixey backpay as set forthin the calculations,including $2347.84 for the secondquarter of 1982,21and totaling$13,697 04 plusinterestOn these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed22ORDERThe Respondents, Kimball's Motor Dispatch,Inc., andHenry A. Kimball Jr., an individual, their officers,agents, successors, and assigns, shall pay to each of thefollowing employees as backpay the amount set forth op-posite eachname,plus interest computedin the mannerprescribed inFloridaSteelCorp.,231NLRB 651(1977),23 less tax witholdings required by Federal andstate laws.20 I can only conclude that the General Counsel inadvertently failed toupdate the calculations in accordance with her position that backpayshould commence for Dixey on April 1 I need not decide whether thefailure to so provide in the specification would preclude such a findingon procedural or due process grounds, since I have found that on themerits theGeneral Counsel's position is untenable21There are no interim earnings included for the second quarter of1982Thus the amounts set forth coincide with a May 28,1982 startingdate22 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of theRules,be adopted by theJohn Arias$ 1,020.80Joseph Fleri1,020.80Louis Melendez1,020.80Edward Dixey13,697.04Vincent Calabrese28,844.72Board andallobjectionsto them shall be deemedwaivedfor all pur-poses23 See generallyIsis Plumbing Co,138 NLRB 716, 717-721 (1962)